Citation Nr: 0800863	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) with depression, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk






INTRODUCTION

The veteran served on active duty from September 1982 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which assigned an initial evaluation of 
10 percent for PTSD effective November 17, 2003.  The RO 
subsequently raised the initial evaluation to 30 percent, 
effective November 17, 2003.


FINDING OF FACT

The veteran's PTSD does not result in more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for PTSD and assigned it a 
10 percent rating effective from the November 17, 2003 date 
of claim in April 2005.  The veteran appealed the assignment 
of a 10 percent rating, and in September 2005 the RO changed 
the initial rating to 30 percent effective from November 17, 
2003.  The veteran continues his appeal for a higher rating.  
He stated that he wants a higher percentage rating in 
September 2005, and so this appeal is not terminated by a 
partial grant.  AB v. Brown, 6 Vet. App. 35 (1993).  Since 
this is an initial rating case, it is possible for the 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119, 126-28 (1999).  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

For a 50 percent rating under the 38 C.F.R. § 4.130's General 
Formula for Rating Mental Disorders, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity, due to symptoms such as flattened affect, 
circumstantial circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships.  The 
evidence does not nearly approximate this.

VA treatment records from February 2002 to September 2005 and 
the October 2004 VA examination indicate that the veteran's 
PTSD is caused by stressors experienced during combat in 
Operation Desert Storm.  He was most affected by the sight of 
maimed children and the smell of burning flesh.

VA examination and treatment records indicate that the 
veteran's PTSD manifests itself in nightmares, 
hypervigilance, depression, and anger management problems.  
The veteran reported in September 2005 that some of these 
symptoms, such as nightmares and irritability, have been 
under control due to medication.  He had prescriptions for 
Klonopin, Olanzapine, and Sertraline at that time.  He has 
also taken Zoloft at various times to control depression.  
His anger and irritability have led to marital discord and 
frequent difficulties in relationships with his children and 
stepchildren.  He has one close friend and no other social 
support outside his family.  He also complains of memory 
problems but was able to recall three objects after five 
minutes during the October 2004 exam.


Neither the October 2004 VA examination nor any treatment 
records note the presence of a flattened affect.  The October 
2004 examiner described his affect as full range.  The report 
does not note circumstantial, circumlocutory or stereotyped 
speech or impaired abstract thinking.  There were no loose 
associations, flight of ideas, or impairment of thought 
processes or communication.  The examiner described the 
veteran as alert and oriented times three.  The veteran 
reported panic attack-like symptoms, where he experiences 
tension in his chest and shortness of breath.  He uses 
Klonopin to control these symptoms.  His insight and judgment 
are fair.  He reports difficulty with concentration, although 
the October 2004 examiner observed him to be fairly 
attentive.

The October 2004 examiner opined that the veteran's PTSD 
symptoms impact his occupational functioning in a mild way.  
He has been able to maintain steady employment as a 
corrections officer.  He does not take Klonopin while working 
because it causes drowsiness.  Therefore, he is often anxious 
and tense on the job.  Also, his difficulties in 
concentrating impact his ability to keep count of the inmates 
and to complete necessary paperwork.

At the time of the October 2004 VA examination, the veteran's 
global assessment of functioning (GAF) score was 65.  A GAF 
score of 65 denotes:  some mild symptoms or some difficulty 
in social, occupational, or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

In addition, the veteran's symptoms, as described in the 
records of treatment and examination, do not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, required for a 70 percent rating, or total 
occupational and social impairment, required for a 100 
percent rating.  As noted above, the veteran is working and 
is married; he is not shown to have total occupational and 
social impairment.  Also, the October 2004 examiner described 
the veteran's symptoms as mild, and mostly interfering with 
his social functioning - in particular, with his family life.  
His mood was no more than mildly depressed and irritable, 
thought content was unremarkable, and judgment was fair.  
These findings are consistent with the records of VA 
treatment, and do not more nearly approximate deficiencies in 
most areas so as to support a 70 percent rating.

Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b)(1) (2006) indicate 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Although the veteran has 
reported to many treatment appointments, there have been no 
hospitalizations.

Marked interference with employment due to PTSD has not been 
shown either.  The veteran began working for the New York 
City Corrections Department in October 2001.  There is no 
evidence of interruptions in his employment as a corrections 
officer, except to take sick leave for knee surgery 
necessitated by a car accident in July 2004.

In light of the above, a higher initial rating is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
December 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
April 2005 rating decision that granted service connection.  
The veteran was also provided with information concerning 
effective dates of awards, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), in April 2006, shortly after this decision was 
issued.  Although this notice was not given before the April 
2005 rating decision, once the veteran filed a notice of 
disagreement with the initial rating, he was properly 
provided with information concerning the disability 
evaluation criteria in the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.  The veteran's 
representative argues that the October 2004 VA examination is 
too old to adequately evaluate the veteran's present 
condition.  Although the veteran argues that his disability 
should be assigned a higher rating, he has not reported that 
his symptoms have worsened since the examination.  Given the 
state of the record as a whole -- including treatment records 
subsequent to the VA examination that are consistent with the 
examination findings -- the Board finds a final adjudication 
to be appropriate.  The Board also notes that the veteran was 
scheduled twice in August 2005 for neuropsychological testing 
in connection with his treatment, but he failed to report.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


